                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

CARLENE MINZEL and RUSSELL                         )                CASE NO. 8:20-cv-13
MINZEL,                                            )
                                                   )
               Plaintiffs,                         )
                                                   )
v.                                                 )                       ORDER
                                                   )
ETHICON, INC. and                                  )
JOHNSON & JOHNSON,                                 )
                                                   )
               Defendants.                         )

       THIS MATTER is before the Court on Defendants’ Motion for Withdrawal of Counsel

regarding Molly E. Flynn of the law firm Drinker Biddle & Reath (Filing No. 66). The Court finds

that the Motion should be granted. Accordingly,

       IT IS ORDERED that the Motion for Withdrawal of Counsel (Filing No. 67) is granted.

Molly E. Flynn is deemed withdrawn as counsel for Ethicon, Inc., and Johnson & Johnson and

shall no longer receive electronic notice in this case.

       DATED this 27th day of January, 2020.



                                                          BY THE COURT:


                                                          s./Michael D. Nelson
                                                          United States Magistrate Judge




                                                  1
